Citation Nr: 1823893	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  10-18 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an increased apportionment of the Veteran's non-service-connected pension benefits on behalf of his then-minor child, L.J.W.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and L.J.W.
ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant was formerly the custodian of the Veteran's then-minor child, L.J.W., prior to L.J.W. having attained the age of 18. The Veteran served on active duty from August 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the RO in Detroit, Michigan. That decision denied an increase in an apportionment of $50 of the Veteran's monthly pension benefits to his child. The appellant, the mother of the Veteran's child, appealed for an increased monthly apportionment.

In November 2010, the appellant and L.J.W. testified at a videoconference hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record.

The Board remanded this case in June 2011 and July 2015 for additional procedural development, primarily to comply with the special procedural requirements for a simultaneously contested claim like this one. The case was subsequently returned to the Board.


FINDING OF FACT

On January 10, 2018 the Board was notified by the VA RO in Detroit, Michigan that the Veteran died in December 2017.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant originally filed this claim on behalf of a then-minor child of the Veteran, L.J.W., who is now an adult. The term "child of the veteran" means an unmarried person who is under the age of 18 years; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C. § 101 (4)(A) (2012); 38 C.F.R. § 3.57 (2017).

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). In Marrero v. Gober, 14 Vet. App. 80, 82 (2000), the United States Court of Appeals for Veterans Claims noted that a child became ineligible for an apportionment at the time of the Veteran's death and apportionment issues became moot. This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  


ORDER

The appeal is dismissed.




S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


